          Case 1:19-cr-00083-DLH Document 2 Filed 06/05/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA                       INDICTMENT

                 v.                            Case No. ______________________

KELLY VIRGIL ANDERSON and
CONNIE JO ANDERSON                             Violations: 18 U.S.C. §§ 658 and 2

                      Conversion of Mortgaged or Pledged Property

The Grand Jury Charges:

       Between in or about July 2014 through August 2017, in the District of North

Dakota,

                            KELLY VIRGIL ANDERSON and
                              CONNIE JO ANDERSON,

individually, and by aiding and abetting one another, with intent to defraud, did

knowingly conceal, remove, dispose of, and convert to their own use, property, to wit:

cattle, which were purchased as mortgaged collateral and pledged to the Farm Service

Agency as security on a Farm Service Agency loan for KELLY VIRGIL ANDERSON

and CONNIE JO ANDERSON; further KELLY VIRGIL ANDERSON and CONNIE JO

ANDERSON, without the knowledge, consent, and approval of the Farm Service

Agency, purchased and converted cattle in the amount of approximately $192,866.35 that
           Case 1:19-cr-00083-DLH Document 2 Filed 06/05/19 Page 2 of 2



were purchased and pledged as collateral to secure a farm loan for KELLY VIRGIL

ANDERSON and CONNIE JO ANDERSON with the Farm Service Agency;

         In violation of Title 18, United States Code, Sections 658 and 2.

                                            A TRUE BILL:

                                            _________________________________
                                            /s/ Grand Jury Foreperson
                                            Foreperson

/s/ Drew H. Wrigley
DREW H. WRIGLEY
United States Attorney

JJO/kt
